IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10865
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS HERNANDEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                     USDC No. 6:98-CR-64-14-C
                       --------------------
                           May 22, 2000

Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

     Jesus Hernandez appeals his convictions and sentences for

conspiracy to distribute and possess with intent to distribute

1,000 kilograms or more of marijuana and possession with intent

to distribute 172 kilograms of marijuana.   Hernandez contends

that the evidence was not sufficient to establish his knowledge

and participation in the drug conspiracy and that he knowingly

possessed marijuana with the intent to distribute.     He asserts

that there was a variance that affected his substantial rights

between the indictment charging him with conspiracy to distribute


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-10865
                                -2-

and possess with intent to distribute 1,000 kilograms or more of

marijuana and the evidence presented at trial.   Hernandez

challenges the drug quantity that the district court used to

establish his base offense level.   Finally, Hernandez contends

that the district court did not make sufficient findings to

justify an increase in his offense level for obstruction of

justice due to perjury.

      Because Hernandez did not move in the district court for a

judgment of acquittal, our review of the sufficiency of the

evidence is limited to the determination of “whether there was a

manifest miscarriage of justice.”   United States v. Laury, 49

F.3d 145, 151 (5th Cir. 1995)(citation omitted).   A miscarriage

of justice exists “only if the record is devoid of evidence

pointing to guilt” or “the evidence on a key element of the

offense was so tenuous that a conviction would be shocking.”

Laury, 49 F.3d at 151 (internal quotations and citation

omitted).

      A guilty verdict may be supported solely by uncorroborated

testimony of a coconspirator, even if the witness is interested

in a plea bargain or promise of leniency, provided that the

testimony is not “incredible or insubstantial on its face.”

United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994).

“Testimony is incredible as a matter of law only if it relates to

facts that the witness could not possibly have observed or to

events which could not have occurred under the laws of nature.”

Id.
                            No. 99-10865
                                 -3-

       The record is not devoid of evidence of Hernandez’s guilt on

the conspiracy and possession charges.     The Government’s

presentation of Hernandez’s coconspirator’s testimony was

sufficient evidence.    See Bermea, 30 F.3d at 1552.   The jury is

the arbiter of a witness’s credibility.     See United States v.

Cravero, 530 F.2d 666, 670 (5th Cir. 1976).

       Hernandez did not raise the fatal-variance issue in the

district court; thus, review is for plain error only.     See United

States v. Rodriguez, 15 F.3d 408, 414 (5th Cir. 1994).        We will

correct forfeited errors only when the appellant shows the

following factors: (1) there is an error, (2) that is clear or

obvious, and (3) that affects his substantial rights.     United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc)(citing United States v. Olano, 507 U.S. 725, 730-36

(1993)).    The decision to correct the forfeited error is within

our sound discretion, and we will not exercise that discretion

unless the error seriously affects the fairness, integrity, or

public reputation of judicial proceedings.     Olano, 507 U.S. at

736.

       Hernandez has not shown error, much less plain error,

concerning any variance that affected his substantial rights.

See United States v. Morgan, 117 F.3d 849, 858-59 (5th Cir.

1997)(when indictment alleges single conspiracy, and evidence

establishes multiple conspiracies and defendant’s involvement in

at least one conspiracy, there is no variance affecting that

defendant’s substantial rights).
                             No. 99-10865
                                  -4-

     Hernandez did not object to the drug quantity established in

the presentence report and at sentencing.    Our review is thus for

plain error only.     See United States v. McCaskey, 9 F.3d 368, 376

(5th Cir. 1993)(failure to object to PSR or at sentencing means

appellate review is for plain error only).    “Plain error is error

so obvious and substantial that failure to notice it would affect

the fairness, integrity, or public reputation of the judicial

proceedings and would result in manifest injustice.”     Id.

(citation omitted).    “Questions of fact capable of resolution by

the district court upon proper objection at sentencing can never

constitute plain error.”    Id. (citation and internal quotations

omitted).

     The presentence report is considered reliable evidence for

sentencing purposes.    United States v. Vital, 68 F.3d 114, 120

(5th Cir. 1995).    Because Hernandez did not object to the

presentence report and did not submit relevant evidence to rebut

the information in the presentence report, the district court’s

adoption of the facts contained in the presentence report,

without further inquiry, was not plain error.    See United States

v. Puig-Infante, 19 F.3d 929, 943 (5th Cir. 1994); United States

v. Mir, 919 F.2d 940, 943 (5th Cir. 1990).

     We review the district court’s factual finding that a

defendant has obstructed justice under U.S.S.G. § 3C1.1 for clear

error.   United States v. Storm, 36 F.3d 1289, 1295 (5th Cir.

1994).   Because Hernandez objected to the sentence enhancement

for perjury, the district court was required to “review the

evidence and make independent findings necessary to establish a
                             No. 99-10865
                                  -5-

willful impediment to or obstruction of justice, or an attempt to

do the same, under the perjury definition.”     United States v.

Como, 53 F.3d 87, 89 (5th Cir. 1995) (citing United States v.

Dunnigan, 507 U.S. 87, 95 (1993)).     Separate and clear findings

on each element of the alleged perjury are not required.        See

Como, 53 F.3d at 89 (citation omitted).

     The district court found that Hernandez testified

untruthfully and adopted the presentence report and its guideline

analysis.   The findings in the presentence report are thus the

findings of the district court.     See United States v. Cabral-

Castillo, 35 F.3d 182, 186 (5th Cir. 1994).     We have “upheld an

implicit finding of materiality when [the district court]

determined that the false testimony was obviously material in

that it was clearly designed to substantially affect the outcome

of the case.”     Como, 53 F.3d at 90 (citations and internal

quotations omitted).     The false testimony given by Hernandez was

material because it related directly to his knowledge and

participation in the drug activities that form the basis for his

convictions.     This testimony would be designed to affect the

outcome of the case.     The district court’s findings were

sufficient to justify the obstruction of justice enhancement.

     AFFIRMED.